DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kira et al. (US 2015/0337697 A1) hereinafter Kira and Sazawa et al. (US 2019/0249579 A1) hereinafter Sazawa.
Claim 1:
Kira discloses an oil separator for an internal combustion engine, the oil separator comprising: a case (Figs. 1, Items A, C, D) including inflow ports into which blow-by gas flows (1), a gas outflow port from which the blow-by gas flows (14), and an oil discharge port (11); and a separation wall located in the case, wherein the oil separator is configured to separate oil from the blow-by gas on the separation wall and discharge the separated oil through the oil discharge port to an outside of the case, an upper side in a vertical direction is simply referred to as an upper side (5, 6, 13), an inside of the case is divided by the separation wall into an upstream passage (A, D) and a downstream passage (C), the upstream passage being located on an upstream side in a flow direction of the blow-by gas, and the downstream passage being located on a downstream side of the upstream passage in the flow direction and located on the upper side of the upstream passage, the inflow ports and the oil discharge port are connected to the upstream passage (A, D, 1, 11), the gas outflow port is connected to the downstream passage (D, 14), the inflow ports and the oil discharge port are arranged in a direction intersecting the vertical direction (1, 11), the separation wall includes one connection passage that connects the upstream passage to the downstream passage on the upper side of the oil discharge port (7), and the separation wall is located on the upper side of the inflow ports (13).
Kira doesn’t explicitly disclose multiple inflow ports.
However, Sazawa does disclose multiple inflow ports [16, 17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Kira with the additional inlet of Sazawa to enable greater level of blowby gas flow thus increasing separation.
Claim 2:
Kira and Sazawa, as shown in the rejection above, disclose all the limitations of claim 1.
Kira also discloses wherein the oil discharge port is located on a lower side of the inflow ports in the vertical direction (1, 11).
Claim 3:
Kira and Sazawa, as shown in the rejection above, disclose all the limitations of claim 1.
Kira also discloses wherein the oil discharge port is located on one side of the inflow ports in an arrangement direction of the inflow ports (1, 11).
Claim 4:
Kira and Sazawa, as shown in the rejection above, disclose all the limitations of claim 1.
Kira doesn’t explicitly disclose wherein the case includes a first member and a second member that are joined to each other, the first member and the second member each include a first side wall and a second side wall that opposes the first side wall, the first side walls and the second side walls define the upstream passage and the downstream passage, the first member and the second member each include a partition plate located between the corresponding first side wall and the corresponding second side wall to define the separation wall, and a gap is provided between the second side wall and the partition plate of at least one of the first member and the second member to define the connection passage.
However, Sazawa does disclose wherein the case includes a first member and a second member that are joined to each other, [30, 40] the first member and the second member each include a first side wall and a second side wall that opposes the first side wall, the first side walls and the second side walls define the upstream passage and the downstream passage, [36, 56] the first member and the second member each include a partition plate located between the corresponding first side wall and the corresponding second side wall to define the separation wall, and [walls with 24, 64, 164] a gap is provided between the second side wall and the partition plate of at least one of the first member and the second member to define the connection passage. [gap by 62, 66 that leads to upper side]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Kira with the construction of Sazawa to provide means for molding the components and attaching to form the structure.
Claim 5:
Kira and Sazawa, as shown in the rejection above, disclose all the limitations of claim 1.
Kira doesn’t explicitly disclose wherein the separation wall is referred to as a first separation wall, the oil separator for the internal combustion engine further comprises a second separation wall located in the case, and the second separation wall is located on the upper side of the connection passage in the downstream passage and separates oil from the blow-by gas that has flowed into the downstream passage through the connection passage.
However, Sazawa does disclose wherein the separation wall is referred to as a first separation wall, the oil separator for the internal combustion engine further comprises a second separation wall located in the case, and [57] the second separation wall is located on the upper side of the connection passage in the downstream passage and separates oil from the blow-by gas that has flowed into the downstream passage through the connection passage. [¶¶75-76]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Kira with the second separation wall of Sazawa to provide additional means of separation to further reduce oil in the blowby air before discharge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747